Citation Nr: 1602494	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  08-37 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel







INTRODUCTION

The Veteran had active military service from August 1960 to August 1963.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This claim was before the Board in December 2014, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the currently diagnosed right knee disability is the result of disease or injury incurred in or aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for a right knee disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated November 2007, April 2004, August 2012 and September 2012 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  Hospital records from  Germany were requested, searched for, but found to be unavailable.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).  

The Veteran was not provided VA examinations because without some incident or injury in service, service connection cannot be granted, and a medical examination would not provide such information.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
  
All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Merits of the Claim

The Veteran has asserted entitlement to service connection for a right knee disability.  Specifically, he has asserted that he was involved in a motor vehicle accident while he was stationed in Germany.  He stated that he went to the hospital for burns to the face and chest, but that he also injured his knee in the accident.  After a careful review of the evidence, the Board finds that service connection for a right knee disability is not warranted for the reasons that follow.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran submitted medical treatment notes regarding his right knee to support his claim.  In February 1989, he was diagnosed with a medial meniscus tear and underwent an orthoscopic debridement.  After surgery he was diagnosed with having inflammatory arthritis.  The first element of service connection has therefore been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury. 

Upon review of the Veteran's service treatment records, there is no evidence of complaints or treatment for a knee injury in service.  A Report of Medical Examination from June 1963, conducted for the purposes of separation, evaluates the Veteran as being clinically normal, to include his lower extremities.  A Report of Medical History completed at the same time, completed and signed by the Veteran, states that his health was good at this time.  The Veteran denied having a trick or locked knee; arthritis; or bone, joint, or other deformity.  There is a treatment note from February 1963 regarding the burns to his face, but there are no complaints or treatment for knee pain or an injury to the knee.  

The Veteran stated that he was treated at a local hospital in Germany.  However, those records have not been associated with his military record and all attempts by the VA to locate those records have been unsuccessful.  A search for such records was most recently conducted in August 2015.  

The second element of service connection has not been met.  There is no evidence of an injury or incident in service that may have caused the Veteran's current right knee disability.  Further, the only evidence regarding the Veteran's knee disability and its relationship to service are the Veteran's own statements.  

The Board has considered the Veteran's assertion, but he is not competent to provide lay testimony as to the etiology of his disability.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Although lay observers are competent to give evidence about what they experience, in this case, the Veteran is not competent to render an opinion as to the cause or etiology of his knee disability.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore, the Veteran's own opinion as to the etiology of his condition is not competent evidence.  Id (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). 

Without evidence of an in-service injury or some evidence linking his right knee disability to the Veteran's accident in service, service connection for a right knee disability cannot be granted.  The preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability.  Service connection is denied and the benefit of the doubt rule does not apply.  38 C.F.R. 
§ 5107 (b).  


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


